Case 2:11-cv-01754-BRM-AME Document 627 Filed 10/20/20 Page 1 of 1 PagelD: 49236

LAW OFFICES

COHEN, PLACITELLA & ROTH

A PENNSYLVANIA PROFESSIONAL CORPORATION
PHILADELPHIA, PA

127 MAPLE AVENUE LEMOYNE, PA

 

RED BANK, NEW JERSEY 0770! BALA CYNWYD, PA
PITTSBURGH, PA
(732) 747-9003 CHERRY HILL, NJ

FAX (732) 747-9004 ER vu

www.cprlaw.com

CHRISTOPHER M. PLACITELLA
MANAGING NJ ATTORNEY

October 19, 2020

Via ECF

Honorable Joseph A. Dickson, U.S.M.J.

United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street

Newark, New Jersey 07102

Re: Kimberlee Williams, et al. v. BASF Catalysts LLC, et al.
Civil Action No. 2:11-cv-01754 (JLL) (JAD)

Dear Judge Dickson:

Pursuant to the schedule set forth in the Order Preliminarily Approving the Settlement,
Plaintiffs’ Petition for Approval of Counsel Fees, Reimbursement of Expenses, and Awards for
the Class Representatives is due today. Out of a courtesy to opposing counsel, we shared our
motion with Defense Counsel on Thursday last week for comment. I learned this morning that
our email was lost to follow up by BASF’s Counsel. I am advised that we will not receive
comments we might incorporate for filing today. For that reason, with BASF’s counsel’s consent
and agreement, I write to ask for a one-day extension for the filling of Plaintiffs’ motion.

I’ve spoken with counsel for Cahill who consents to this request as well. We anticipate
filing the Petition on October 20, 2020.

Respectfully,
/s/ HARRY M. ROTH

CHRISTOPHER M. PLACITELLA
HARRY M. ROTH
Counsel for Plaintiffs

So Ordered

/s/ Joseph A. Dickson
Hon. Joseph A. Dickson, U.S.M.J.

Dated: October 20, 2020
